Citation Nr: 1749944	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-02 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for back disability.

2. Entitlement to service connection for a right shoulder disability.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for bilateral knee disability.

5. Entitlement to service connection for a sinus disability.

6. Entitlement to service connection for a dental disability due to trauma, for compensation and treatment purposes.

7. Entitlement to service connection for residuals of a traumatic brain injury (TBI). 

8. Entitlement to service connection for a psychiatric disability. 


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003-September 2003 and from June 2006-October 2007, including service in Iraq, for which he received a Purple Heart Medal and Combat Action Badge.  The Veteran also served in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO in Jackson, Mississippi, currently has jurisdiction over the case.

In May 2013, July 2014, and January 2017 the Board remanded these issues for further development, including for the provision of VA examinations regarding the etiology of the Veteran's claimed disabilities.  That development having been addressed, the case has since returned to the Board.

Service connection may be awarded for dental conditions for (1) compensation benefits and/or (2) outpatient dental treatment purposes.  Pursuant to Veterans Benefits Administration (VBA) Fast Letter, 12-18 (July 10, 2012), claims for outpatient dental treatment submitted to VBA should be referred to the Veterans Health Administration (VHA) for preparation of a dental treatment rating.  See also 38 C.F.R. § 3.381 (2016).  In the present case, the record reflects that the Veteran has raised the issue of entitlement to service connection for a dental disorder for outpatient dental treatment purposes.  See also Mays v. Brown, 5 Vet. App. 302 (1993) (any claim for service connection for a dental condition is also a claim for VA outpatient dental treatment).  Review of the file reveals, however, that the Agency of Original Jurisdiction (AOJ) (i.e., VBA) has only adjudicated the issue of entitlement to service connection for a dental disorder for VA compensation purposes.  As there is no indication that any claim for outpatient dental treatment has yet been considered and/or referred to VHA, and because this matter is not currently before the Board, it is referred to the AOJ (which, in this case, is VHA) for appropriate action.

In a June 2017 rating decision, service connection was granted for a psychiatric disability, a traumatic brain injury, and a left ear injury.   As these decisions represent a full grant of the benefit sought on appeal, these issues are no longer before the Board.  See Grantham v Brown 114 F 3d 1156 (Fed Cir 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning 'downstream issues such as the compensation level assigned for the disability and the effective date)

The issues of entitlement to service connection for back disability; entitlement to service connection for a right shoulder disability; entitlement to service connection for right ear hearing loss; entitlement to service connection for bilateral knee disability; and entitlement to service connection for a sinus disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran does not currently have a dental disability or a dental condition due to trauma or an injury during his active service.


CONCLUSION OF LAW

The criteria for service connection for a dental disorder for purposes of compensation are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1101; 38 C.F.R. § 3.303. Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303 (d).

In making all determinations, the Board must fully consider all lay assertions of record.  A layperson is competent to report on the onset and continuity of observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

VA dental benefits take two forms.  First, there is disability compensation payable for loss of teeth or other dental problems as a result of in-service trauma or disease.  38 C.F.R. §§ 3.4, 3.100, 4.150, Diagnostic Code 9913.  Dental disabilities that may be compensable are set forth in 38 C.F.R. § 4.150.  They include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, DCs 9900-9916 (2016).

For compensation purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  VAOGCPREC 5-97, 62 Fed. Reg. 15566 (1997); Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010).

Second, there is treatment entitlement, which is based upon classification of Veterans based on their service, their current problems, and the relationship of such problems to service.  38 C.F.R. §§ 3.381, 17.161.  Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

In this decision, the Board only addresses the issue of entitlement to disability compensation for the Veteran's claimed dental disorder.  As explained in the Introduction, the issue of entitlement to dental treatment has been referred to the AOJ for further consideration.  See 38 C.F.R. § 3.381 (a).

Here the Veteran asserts entitlement to service connection compensation due to the loosing of a bridge and two lost fillings as a result of exposure to an IED.  The Veteran's STRs do not note any dental treatment or conditions as a result of the IED.  See July 2006 Joint Theater Trauma Nursing Record (reporting injuries including a concussion, muscularskelatal pain, and neck pain)

The Veteran was afforded a VA C&P Examination Report in April 2017.  The examiner found a diagnosis of caries and noted the Veteran does not have a missing tooth that would necessitate bridge replacement.  The examiner added that there is no evidence that the remaining mandibular teeth had ever been prepped for a bridge.  As to the missing fillings, the examiner found that as there is no documentation regarding the fillings; it would be mere speculation to opine on whether they were dislodged as a result of trauma.  The examiner did not find the Veteran to have a dental disability for compensation purposes and determined that the Veteran's present oral condition was attributed to poor oral hygiene, alcohol, and a lack of routine dental treatment.

There is thus no medical evidence of record, either prior to or during the pendency of the current claim, indicating that the Veteran has been diagnosed or treated for any of the conditions listed above for which service-connected compensation is warranted, including missing teeth due to the loss of substance of the body of the maxilla or mandible, and/or of the soft tissue surrounding that region.  

The Board notes that the Veteran is competent to report his in-service trauma of IED exposure.  Layno, 6 Vet. App. 465, 470.  However, to the extent that the Veteran purports to offer evidence that he has a qualifying dental disability, the Board finds that such statements are not competent, as the diagnosis of these disabilities is a complex medical question.  There is no evidence that the Veteran has the requisite medical expertise or training to diagnose a mandibular related disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, his lay statements as to whether he has a qualifying dental disability are not competent and thus lack probative value.

There is thus no evidence, medical or otherwise, that the Veteran has any current dental disorder for which compensation is payable.  See 38 C.F.R. § 4.150.  Without a current qualifying disability present, the Board finds that the Veteran does not have a compensable dental disorder.  Under these circumstances, the Board must deny the claim for service connection for a dental disorder, for compensation purposes.


ORDER

Service connection for a dental disorder for purposes of compensation is denied.


REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim for entitlement to service connection for a back disability; entitlement to service connection for a right shoulder disability; entitlement to service connection for right ear hearing loss; entitlement to service connection for bilateral knee disability; and entitlement to service connection for a sinus disability is again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration. 

The Veteran's records for his first tour of active duty were not available for review.  The Veteran's right ear audiological exam on May 25, 2006, showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
20
45

As the Veteran's audiological exam clearly and unmistakably showed that he entered duty with high frequency hearing loss, he was not presumed sound for service.  The Veteran's right ear audiological exam on February 8, 2007, showed pure tone thresholds, in decibels, as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
25
45

	
The Veteran's January 31, 2017 audiology VA C&P Examination Report showed pure tone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
60
65

In his opinion, the examiner found that the Veteran's hearing loss pre-existed service and was not aggravated by service.  However, the examiner did not sufficiently explain whether the Veteran's IED exposure caused the subsequent worsening of the Veteran's hearing beyond its natural progression.  As the Board does not have the medical expertise necessary to address this issue, an addendum medical opinion is necessary to make a determination on this matter.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).

There appear to be outstanding treatment reports.  During his 2017 VA C&P Examination Reports for a back disability, knee disability, and right shoulder disability, the Veteran mentioned receiving treatment at the Forrest General Medical Center in Hattiesburg, MI; St. Dominic Hospital in Jackson, MI; Lawrence County Hospital in Columbia, MI.  On remand, efforts should be undertaken to obtain these records.  

In addition, during his 2017 VA C&P Examination Report for sinusitis the Veteran mentioned that he received treatment on many occasions at emergency rooms in Mississippi.  While the examiner found that he Veteran did not have a current sinusitis disability, the Veteran is still eligible for benefits even if the disability resolves during the pendency of a claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that service connection may be granted for a disability that manifests at any point during the pendency of a claim, even if it subsequently resolves prior to resolution of the claim).  As there are records which may help bridge the nexus between the Veteran's service and his claimed disability, the RO should undertake efforts to retrieve them.

Moreover, because the claim is being remanded, any recent VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claims.  Special attention is directed to records at the facilities of Forrest General Medical Center in Hattiesburg, MI; St. Dominic Hospital in Jackson, MI; Lawrence County Hospital in Columbia, MI; noted Emergency Rooms in Mississippi.  See January 2017 VA C&P Examination Report; February 2017 VA C&P Examination Report.  The Veteran should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the VBMS virtual file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Obtain all outstanding VA treatment records and associate them with the claims file.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any back, right shoulder, and bilateral knee disabilities.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiners should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disabilities and continuity of symptomatology since service.  The examiner should provide the following:

(a) Diagnose all back, right shoulder, and bilateral knee disabilities. 

(b) Opine whether it is at least as likely as not (50 percent probability or greater) that any back, right shoulder, or bilateral knee disability is related to the Veteran's active service or to any incident of service, including an IED explosion in July 2007.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any sinus disabilities.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiners should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disabilities and continuity of symptomatology since service. The examiner should provide the following:

(a) Diagnose any sinus disabilities. 

(b) Opine whether it is at least as likely as not (50 percent probability or greater) that any sinus disability is related to the Veteran's active service or to any incident of service, including an IED explosion in July 2007.

5.  Obtain an addendum VA medical opinion on whether the Veteran's IED exposure caused a subsequent worsening beyond its normal progression of his right ear hearing loss.  All opinions must be accompanied by a rationale. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.  In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology must be specifically acknowledged and considered in formulating any opinions concerning the onset and severity of his disability.  If the examiner rejects the Veteran's reports regarding the onset of his claimed symptoms, the examiner must provide a reason for doing so.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor it as it is to find against it.

6.  After ensuring compliance with the above, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


